Citation Nr: 1227454	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date than December 13, 2004, for an 80 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in November 2007, he subsequently withdrew this request and requested an RO hearing instead in February 2008 correspondence.  The Veteran then withdrew his RO hearing request in December 2009 correspondence.  See 38 C.F.R. § 20.704 (2011).

In a November 2007 rating decision, the RO assigned a 100 percent rating effective January 12, 2007, for the Veteran's service-connected bilateral hearing loss.

The issue of entitlement to an audit of VA compensation paid to the Veteran in 2004 has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It appears from a review of the claims file that the RO previously audited the VA compensation paid to the Veteran in 2005.  It is unclear from a review of the claims file, however, whether an audit of VA compensation paid to the Veteran in 2004 has been conducted.  There is an undated letter concerning an audit of the Veteran's VA compensation along with an undated Deferred Rating Decision concerning this audit in the claims file.  Therefore, the Board does not have jurisdiction over the issue of an audit of VA compensation paid to the Veteran in 2004 and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In correspondence submitted by the Veteran's congressional representative, which was date-stamped as received by the RO on December 13, 2004, the Veteran requested an increased rating for his service-connected bilateral hearing loss.

2.  Following VA audiology examination on July 7, 2005, the VA examiner stated that the Veteran's audiometric testing results obtained at that examination were "consistent with" results obtained at a prior VA audiology examination on June 13, 2003.

3.  In a rating decision dated on September 16, 2005, and issued to the Veteran and his service representative on September 27, 2005, the RO assigned a higher 80 percent rating effective December 13, 2004, to the Veteran's service-connected bilateral hearing loss.

4.  In a letter dated on October 8, 2005, and date-stamped as received by the RO on October 12, 2005, the Veteran requested an earlier effective date than December 13, 2004, for the 80 percent rating assigned for his service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an effective date of June 13, 2003, for an 80 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for bilateral hearing loss is a "downstream" element of the RO's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In March 2005, February 2006, October 2007, and in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his earlier effective date claim for bilateral hearing loss, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his earlier effective date claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his earlier effective date claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in May 2006, August 2010, in the October 2011 VCAA notice letter, and in December 2011, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence supports assigning an effective date earlier than December 13, 2004, for an 80 percent rating for bilateral hearing loss.  Thus, any failure by the RO to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the Veteran's claim was issued in March 2005 and in February 2006 prior to the currently appealed rating decision issued in April 2006; thus, this notice was timely.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he is entitled to an earlier effective date than December 13, 2004, for an 80 percent rating for his service-connected bilateral hearing loss.  He specifically contends that this disability has been severely disabling since VA examination on June 13, 2003.  He also specifically contends that, because the VA audiology examiner determined following VA examination on July 7, 2005, that the examination results obtained at that time were "consistent with" the prior VA examination results obtained on June 13, 2003, he is entitled to an effective date of June 13, 2003, for the 80 percent rating assigned for his service-connected bilateral hearing loss.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

With respect to the Veteran's earlier effective date claim for bilateral hearing loss, the Board notes that Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board finds that the evidence supports assigning an earlier effective date of June 13, 2003, for an 80 percent rating for bilateral hearing loss.  The Veteran has contended that, because the VA audiology examiner determined following VA examination on July 7, 2005, that the examination results obtained at that time were "consistent with" the prior VA examination results obtained on June 13, 2003, he is entitled to an effective date of June 13, 2003, for the 80 percent rating assigned for his service-connected bilateral hearing loss.  The Board agrees.  On VA examination on June 13, 2003, the Veteran complained of decreased hearing since a prior VA examination in August 2002.  He also complained of difficulty hearing "in all situations."  He denied receiving any medical treatment since August 2002.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
90
105
100
LEFT
70
70
85
95
95

Speech audiometry revealed speech recognition ability of 44 percent in each ear.  There was normal middle ear function.  The diagnosis was moderate to profound sensorineural hearing loss bilaterally.

In a letter dated on September 9, 2004, and date-stamped as received by the Board that same day, the Veteran requested that his appeal for an increased rating greater than 60 percent for bilateral hearing loss be withdrawn.  Pursuant to the Veteran's request to withdraw his appeal for a disability rating greater than 60 percent for bilateral hearing loss, the Board dismissed this claim in a decision dated on October 5, 2004, and issued to the Veteran and his service representative.

As noted above, in correspondence submitted by the Veteran's congressional representative, which was date-stamped as received by the RO on December 13, 2004, the Veteran requested an increased rating for his service-connected bilateral hearing loss.  

In a letter dated on March 9, 2005, and date-stamped as received by the RO on March 11, 2005, the Veteran contended that the "basis of my claim [for an increased rating for bilateral hearing loss] is the increasing difficulty I have with hearing."  He also reported that "TV volume has been increased considerably since my last exam - and no matter how high it is I don't understand most of what is said."  He contended that his current hearing aids "aren't doing the job."

On VA examination on July 7, 2005, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
90
95
90
LEFT
70
70
90
95
95

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 36 percent in the left ear.  The VA examiner stated that the Veteran's pure tone thresholds "are felt to represent true organic acuity bilaterally and are consistent with" the prior results obtained in June 2003.  This examiner also stated that there had been "a slight decrease in the speech discrimination scores" since the Veteran's June 2003 VA examination.  The diagnosis was moderately severe to profound sensorineural hearing loss bilaterally.

As noted in the Introduction, in the currently appealed rating decision dated on April 5, 2006, and issued to the Veteran and his service representative on April 13, 2006, the RO denied the Veteran's earlier effective date claim.  The RO concluded that December 13, 2004, was the appropriate effective date for an 80 percent rating for service-connected bilateral hearing loss because the Veteran's prior appeal for an increased rating for bilateral hearing loss had been withdrawn and dismissed by the Board and his most recent increased rating claim for bilateral hearing loss had been received by VA on December 13, 2004.

In a letter dated on May 10, 2006, and date-stamped as received by the RO on May 12, 2006, the Veteran disagreed with the denial of his earlier effective date claim.  He asserted that the appropriate effective date for the 80 percent rating assigned for his service-connected bilateral hearing loss was February 18, 2004, which was the date that he had filed an increased rating claim for bilateral hearing loss.

On VA examination in October 2007, the Veteran complained that "his hearing is gradually getting worse."  He reported that his situation of greatest difficulty was "all situations."  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
100
100
105
LEFT
70
85
95
105
105

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 28 percent in the left ear.  The diagnosis was bilateral severe to profound sensorineural hearing loss.

In statements on his VA Form 9 (substantive appeal) dated on November 9, 2007, and date-stamped as received by the RO on November 13, 2007, the Veteran contended that, although he had withdrawn his prior appeal in August 2004, there was "no logical reason" why this withdrawal would have resulted in the withdrawal of his increased rating claim for bilateral hearing loss which he had filed in February 2004.  He contended that February 18, 2004, was the appropriate effective date for the 80 percent rating for his service-connected bilateral hearing loss because that was the date that he had filed his increased rating claim for bilateral hearing loss.

The Board notes that the Veteran has contended strenuously during the pendency of this appeal that the appropriate effective date for the 80 percent rating for his service-connected bilateral hearing loss should be February 18, 2004, the date that he filed an increased rating claim for this disability.  He also has contended strenuously that his decision to withdraw an appeal for an increased rating for bilateral hearing loss in August 2004 had no effect on the February 2004 increased rating claim.  The Board disagrees.  

A review of the claims file shows that the Veteran filed an increased rating claim for bilateral hearing loss in statements on a VA Form 21-4138 which was dated on April 23, 2003, and date-stamped as received by the RO on April 28, 2003.  He specifically contended that his service-connected bilateral hearing loss had worsened and requested that it be reevaluated by VA.  

In a rating decision dated on June 25, 2003, and issued to the Veteran and his service representative on June 27, 2003, the RO assigned a higher 60 percent rating effective April 28, 2003, for service-connected bilateral hearing loss.  

The Veteran then submitted a letter entitled "Notice of Disagreement" that was dated on August 30, 2003, and date-stamped as received by the RO on September 4, 2003, in which he disagreed with the denial of his increased rating claim for service-connected bilateral hearing loss.  

The RO promulgated a Statement of the Case (SOC) on this issue on February 12, 2004.  

In response, the Veteran submitted a letter dated on February 15, 2004.  RO personnel indicated in a handwritten statement at the bottom of this letter that it had been accepted in lieu of a VA Form 9 (substantive appeal).  

The next relevant correspondence occurred when the Veteran submitted a letter dated on September 9, 2004, and date-stamped as received by the Board that same day requesting that his appeal be withdrawn.  The Veteran stated that he had discussed his appeal for an increased rating for bilateral hearing loss with his service representative and had been advised that the current 60 percent rating assigned for his service-connected bilateral hearing loss was appropriate.  He also stated that "it seems pointless to proceed with the appeal" and asked that VA "have the appeal withdrawn and return my file to Montgomery."

As noted elsewhere, pursuant to the Veteran's September 9, 2004, request to withdraw his appeal, the Board dismissed his increased rating claim for bilateral hearing loss in an October 5, 2004, decision.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the June 27, 2003, rating decision which granted the Veteran's increased rating claim for bilateral hearing loss (and was subsumed by the Board's unappealed October 5, 2004, decision), a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id., at pp. 55-56 (citations omitted).

In this case, it is undisputed that the June 27, 2003, rating decision, which granted the Veteran's increased rating claim for bilateral hearing loss, is final because that decision was subsumed by the Board's unappealed October 5, 2004, decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  In other words, although the Veteran appealed the June 27, 2003, rating decision to the Board, when he did not appeal the Board's October 5, 2004, decision dismissing his appeal (at his request) to the Court, that decision (and the June 2003 rating decision which was subsumed by it) became final.  Neither the Veteran nor his service representative has contended that the June 2003 rating decision was the product of clear and unmistakable error (CUE).  Nor did they file a motion for reconsideration of the Board's October 2004 decision.  The Veteran instead appears to be seeking to reopen the prior final rating decision in June 2003 (and the October 2004 Board decision which subsumed it) by means of the currently appealed claim for an effective date earlier than December 13, 2004, for an 80 percent rating for service-connected bilateral hearing loss.  He also essentially asks the Board to ignore his previous September 9, 2004, request to withdraw his appeal for an increased rating for bilateral hearing loss (which the Board dismissed pursuant to the Veteran's request on October 5, 2004).  The Veteran cannot have it both ways by first asking that his increased rating claim for bilateral hearing loss be withdrawn in September 2004 and then subsequently contending in statements submitted to VA during the pendency of this appeal that, in fact, this claim should not have been dismissed by the Board after he withdrew it.  There further is no indication that the Veteran's September 9, 2004, withdrawal of his appeal for an increased rating for bilateral hearing loss was not valid.  See 38 C.F.R. § 20.204 (2011).  More importantly, the Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  To that extent only, the Veteran's earlier effective date claim is dismissed with prejudice as to re-filing.

The Board acknowledges the Veteran's lay assertions and hearing testimony that he is entitled to an effective date earlier than December 13, 2004, for the 80 percent rating assigned for his service-connected bilateral hearing loss.  The competent evidence supports these assertions.  It demonstrates that the Veteran's service-connected bilateral hearing loss has been severely disabling as of June 13, 2003, the date of a VA examination which produced results consistent with a subsequent VA examination dated on July 7, 2005.  The Board notes in this regard that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  On VA examination on June 13, 2003, the Veteran's right ear hearing loss was assigned a Roman numeral of IX and the left ear hearing loss was assigned a Roman numeral of IX.  This equates to a 60 percent rating for hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, VII.  On VA examination on July 7, 2005, the Veteran's right ear hearing loss was assigned a Roman numeral of X and the left ear hearing loss was assigned a Roman numeral of X.  This equates to an 80 percent rating for hearing loss under Table VI.  Id.  Neither of the examiners who saw the Veteran in June 2003 and in July 2005 certified that use of speech discrimination test was not appropriate.  There also is no indication of an exceptional pattern of hearing impairment in either of the Veteran's ears in June 2003 or in July 2005.  See 38 C.F.R. §§ 4.85, 4.86(b), Table VIA.  

The Board notes that the basis for the July 2005 VA examiner's conclusion that the audiometric testing results obtained at that examination were "consistent with" the prior audiometric testing results obtained in June 2003 is not clear from a review of the evidence of record as these examination results equated to different disability ratings for the Veteran's service-connected bilateral hearing loss.  The Board observes, however, that it is generally prohibited from reaching its own independent medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, in light of the Court's decision in Colvin, the Board is bound by the July 2005 VA examiner's finding concerning the consistency of the Veteran's audiometric testing results in June 2003 and in July 2005.  The Board also observes that the Veteran's earlier effective date claim for an 80 percent rating for service-connected bilateral hearing loss was received in October 2005, within 1 year of the July 2005 VA examination.  See 38 C.F.R. §§ 3.155, 3.157.  In summary, the Board finds that the competent evidence suggests that the Veteran has experienced the same level of disability due to his service-connected bilateral hearing loss since VA examination on June 13, 2003.  Thus, the Board also finds that the criteria for an effective date of June 13, 2003, for an 80 percent rating for service-connected bilateral hearing loss have been met.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date of June 13, 2003, for an 80 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


